Citation Nr: 0714288	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  07-06 191	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' September 2005 decision to deny 
service connection for hypertension.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran had active service from November 1979 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the motion for revision or reversal on the grounds 
of CUE in a Board decision dated in September 2005, in which 
the Board denied the veteran' claim seeking entitlement to 
service connection for hypertension. 


FINDING OF FACT

The September 2005 Board decision that denied service 
connection for hypertension was adequately supported by the 
evidence then of record, and was not undebatably erroneous; 
the record does not demonstrate that the correct facts, as 
they were known in September 2005, were not before the Board 
in September 2005, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The Board's September 2005 decision, which denied service 
connection for hypertension, did not contain CUE.  38 
U.S.C.A. § 7111 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to notify and duty to assist 
provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159 (2006) do not apply to 
motions for CUE in previous Board decisions.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2003). 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in October 2006. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).   

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist. 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In the September 2005 decision, the Board denied service 
connection for hypertension, finding that the veteran's 
current hypertension was not of service origin.  The Board 
concluded that the veteran's hypertension was not incurred in 
or aggravated by service, and was not presumed to have been 
incurred in service.  In the September 2005 decision, the 
Board noted elevated blood pressure readings in service that 
did not result in a diagnosis of hypertension; elevated blood 
pressure readings at a post-service VA examination in 1994 
(over one year after service separation), with a diagnosis of 
borderline hypertension; subsequent diagnoses and treatment 
for hypertension; a May 2003 VA examination report that 
included the opinion that the veteran's hypertension was not 
likely related to disease or injury in service; and that 
there was otherwise no medical evidence of record that 
related the veteran's hypertension to service.  

The moving party contends (in an October 2006 Statement in 
Support of Claim form) that a September 2005 Board decision 
contained CUE because the medical nexus opinion posed to the 
VA doctor (printed April 11, 2003) who conducted the May 2003 
examination and offered a medical opinion varied from the 
language of the opinion requested by the Board in a March 
2001 Remand Order.   The moving party contends that the 
change in remand question to the VA cardiology examiner 
changed the meaning and intent of the question.  With regard 
to this contention, the request to the examining VA 
cardiologist did not vary in any legally significant way from 
the Board Remand Order for VA etiology opinion regarding 
hypertension.  The March 2001 Board Remand Order requested a 
VA examining cardiologist to "express an opinion as to the 
etiology of any found heart condition, including 
hypertension, and whether any found condition is related to 
the veteran's military service.  Specifically, with respect 
to any cardiovascular disability to include hypertension, the 
examiner should offer an opinion as to whether it is at least 
as likely as not that this disability(ies) was caused or 
aggravated by the veteran's active military service."  The 
RO's examination request (printed April 11, 2003) to the VA 
cardiology examiner requested the VA examiner to "give a 
fully reasoned opinion as to the etiology of any hypertension 
found, including whether it is at least as likely as not 
related to a disease or injury in service."  The questions 
posed to the May 2003 VA cardiology examiner, including an 
opinion as to the etiology of the veteran's hypertension, 
were appropriate.     

Any alleged such "error" in the RO's use of language to 
request the opinion from the VA examiner is neither a factual 
nor legal error by a VA adjudicator, but only goes to the 
duty to assist the veteran.  This contention does not 
constitute CUE because it does not contend that there is 
error by a VA "adjudicator" (the Board).  See 38 C.F.R. 
§ 20.1403(c) (the CUE alleged "must have been an error in 
the Board's adjudication of the appeal").  The error alleged 
by the moving party is error by the RO in its submission of 
request for the medical opinion from the VA examiner, which 
is neither an adjudicative error nor an error of the Board.  
Any failure of the duty to assist, by regulation, is 
specifically excluded as a basis for CUE in Board decisions 
for motions under 38 U.S.C.A. § 7111.  38 C.F.R. 
§ 20.1403(d).  

The moving party also contends (in an October 2006 Statement 
in Support of Claim form) that a September 2005 Board 
decision contained CUE because the VA examiner "failed to 
fully evaluate and discuss the extensive factors and evidence 
favorable to the veteran's claim."  The May 2003 VA examiner 
properly took a history, examined the veteran and entered 
clinical findings, entered a medical diagnosis, and offered a 
medical nexus opinion regarding the etiology of the currently 
diagnosed hypertension.  The May 2003 VA cardiology examiner 
discussed the relevant factors in addressing the etiology of 
the veteran's hypertension, including evidence in the claims 
file, the veteran's history and current complaints, and 
current clinical findings.  The May 2003 VA examiner entered 
the opinion that it was "not likely that the veteran's high 
blood pressure is related to a disease or injury in the 
service."  The May 2003 VA opinion expressed an opinion of 
probative value that the veteran's current hypertension was 
not related to service.  The language of the May 2003 VA 
examiner's opinion does not reflect confusion of legal 
standards, but reflects an opinion ("not likely") of less 
than 50 percent probability that the veteran's hypertension 
was related to any in-service injury or disease.   

This contention regarding the VA examiner's consideration of 
evidence cannot constitute CUE because the contention does 
not allege factual or legal error by a VA "adjudicator" 
(the Board).  The error alleged is one by the May 2003 VA 
examiner, who is not an adjudicator.  Any error regarding 
what a VA examiner did or did not do would pertain to a 
failure of the duty to assist, which, by regulation, is 
specifically excluded as a basis for CUE in Board decisions 
for motions under 
38 U.S.C.A. § 7111.  38 C.F.R. § 20.1403(d).

With regard to the moving party's contention that the VA 
examiner "failed to fully evaluate and discuss the extensive 
factors and evidence favorable to the veteran's claim," the 
May 2003 VA cardiology examiner had no such duty to discuss 
and weigh all the evidence of record, including positive 
evidence, but had a duty to review the relevant evidence and 
current findings that show relevant medical facts necessary 
for him to render a medical nexus opinion.  Any "weighing" 
of the evidence of record is an adjudicative function, and 
the May 2003 VA cardiology examiner was not the adjudicator 
in September 2005, the Board was.  The moving party simply 
disagrees with the medical conclusion that the May 2003 VA 
examiner reached.  The moving party's disagreement as to what 
the facts should have been (a favorable medical opinion), 
rather than what they in fact were at the time of the 
September 2005 Board decision (an unfavorable medical nexus 
opinion), and any disagreement as to how the facts (including 
the unfavorable May 2003 medical opinion) were weighed or 
evaluated by the Board is not CUE.  38 C.F.R. § 20.1403(d).

Neither of the moving party's contentions alleges an error in 
the Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome (denial of 
service connection for hypertension) of the September 2005 
Board decision.  The moving party does not specifically 
contend how any wording in the opinion request affected the 
VA examiner's medical opinion.  The contentions do not allege 
how a different wording of the question to the VA examiner or 
the VA examiner's different review of the facts would have 
manifestly resulted in a different and favorable medical 
nexus opinion relating the veteran's current hypertension to 
service, and would have resulted in a different adjudicative 
result (grant of service connection for hypertension) by the 
Board.  The moving party is required to set forth clearly and 
specifically why the result would have been manifestly 
different but for the alleged error.  38 C.F.R. 
§§ 20.1403(c), 20.1404(b). 

In this case, the Board properly weighed the only opinion of 
record, which was negative on the question of medical nexus, 
found that a preponderance of the evidence was against the 
claim, and denied the claim.  There was no other medical 
nexus opinion of record to weigh in favor of the veteran's 
claim.  The Board correctly applied VA's adjudication 
standards expressed in statutes such as 
38 U.S.C.A. § 5107 (West 2002 & Supp. 2006) and regulations 
such as 38 C.F.R. § 3.102 (2006), as the only competent 
medical evidence weighing against the veteran's claim was the 
May 2003 VA medical opinion, and there was no other favorable 
medical opinion of record to weigh in favor of the veteran's 
claim.  To the extent the moving party's disagreement is with 
how the Board weighed the medical evidence then of record in 
denying the claim for service connection for hypertension, 
such disagreement as to how the facts were weighed or 
evaluated by the Board cannot constitute CUE in a Board 
decision.  38 C.F.R. § 20.1403(d).    

After a review of the evidence of record at the time of the 
September 2005 Board decision, and with consideration of the 
moving party's contentions of error, the Board finds that the 
September 2005 Board decision - which denied service 
connection for hypertension - was adequately supported by the 
evidence then of record and was not undebatably erroneous.  
The record does not demonstrate that the correct facts, as 
they were known in September 2005, were not before the Board 
in September 2005, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been 


manifestly different but for the error.  For these reasons, 
the Board finds that the Board's September 2005 decision, 
which denied service connection for hypertension, is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the September 2005 
Board decision to deny service connection for hypertension on 
the grounds of CUE is denied. 



____________________________________________
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



